Citation Nr: 0406113	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  97-17 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.  He died in May 1995.  The appellant is the veteran's 
widow.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for the 
cause of the veteran's death.  In March 1998, the appellant 
testified at a hearing before a Veterans Law Judge who had 
since left the Board.  In September 2002, the appellant 
declined the Board's offer of another hearing.  In August 
1998, the Board remanded the appeal.  In October 2002, the 
Board denied entitlement to service connection for the cause 
of the veteran's death.

Thereafter, the appellant appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2003, the 
appellant's representative and VA General Counsel filed a 
joint motion to vacate the Board's October 2002 decision.  By 
a subsequent August 2003 Order, the Court vacated the Board's 
decision and remanded the appeal for further action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify the appellant of the further action that is 
required on her part.


REMAND

The Court remanded the appeal in August 2003, in part, to 
give VA an opportunity to provide the appellant with adequate 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

The Board notes that the VCAA and its implementing 
regulations includes notification provisions that require VA 
to notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by her, 
and which part, if any, VA will attempt to obtain on her 
behalf.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).

A review of the record on appeal shows that, while the RO did 
not explicitly consider the VCAA, by the RO decision, the 
statements of the case, the supplemental statements of the 
case, correspondence with the appellant, the dialogue at the 
March 1998 personal hearing, and the Remand, efforts were 
made to notify the appellant of the laws and regulations 
governing her claim, what evidence and been obtained in 
connection with her claim, what evidence was needed to 
prevail on her claim, and the reasons for the determination 
made regarding the claim.  Still, the August 2003 Court Order 
concluded that VA did not specifically inform the appellant 
of which portion, if any, of the evidence she was to provide 
and which, part, if any VA will attempt to obtain on her 
behalf.  As such, further development is required.

On remand, the RO must undertake all necessary actions to 
insure that the appellant is provided adequate notice as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In so 
doing, the RO should be mindful of the recent amendments set 
forth in the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  

Further, in remanding this case the Board notes that this 
case has been pending since September 1995, and that the 
decision at issue was promulgated in July 1996.  In July 
1996, of course, the VCAA was not yet the law of the land.  
Accordingly, VA could not have issued an appropriate VCAA 
notice prior to the July 1996 decision.  Still, compliance 
with the Court's order is required, and the RO must address 
whether the appellant was prejudiced by VA's failure to 
follow the chronological notice provisions of 38 U.S.C.A. §§ 
5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).

Therefore, the appeal is REMANDED for the following:

1.  The RO must provide the 
appellant with VCAA notice in 
accordance with the Court decision 
in Quartuccio; 38 U.S.C.A. §§ 5100, 
5102, 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Provide 
an adequate amount of time for the 
appellant to respond.  

2.  The RO should issue a new 
decision addressing the issue of 
entitlement to service connection 
for the cause of the veteran's 
death.  If the claim remains denied 
issue a supplemental statement of 
the case, and afford the appellant 
an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the 

matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

